ACCEPTED
                                                                                                     12-15-00099-CR
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                 7/7/2015 4:21:29 PM
                                                                                                       CATHY LUSK
                                                                                                              CLERK

                                       NO. 12-15-00099
 JOHNSON, DARRIAN DEWAYNE,                      §    IN THE COURT OF APPEALS
 JR.                                                                       FILED IN
                                                §                   12th COURT OF APPEALS
 vs.                                            §                        TYLER, TEXAS
                                                     12TH JUDICIAL DISTRICT
                                                §                    7/7/2015 4:21:29 PM
 STATE OF TEXAS                                 §    STATE OF TEXAS      CATHY S. LUSK
                                                                             Clerk
               1ST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Appellant in the above styled and numbered cause, and files this Motion

for Extension of time to File Appellant Brief and in support thereof would show this court the

following:

       1.     This case is on appeal from the 2nd Judicial District Court of Cherokee County,
              Texas.

       2.     The case below was styled State of Texas vs. Darrian Dewayne Johnson, Jr. and was

              numbered 18851.

       3      The Defendant pled Not True to allegations of a Motion to Adjudicate and hearing

              was held before the Court on the underlying charge of Possession of a Controlled

              Substance in Penalty Group 1 of less than 1 gram. Upon hearing thereof, the Court

              found the allegations in the Motion to Adjudicate to be True and sentenced the

              Defendant to confinement in the Texas Department of Criminal Justice, State Jail

              Division on January 8, 2015 for a term of two (2) years with costs and 150 days jail

              credit.

       4.     Notice of Appeal was filed pro se on January 20, 2015.

       5.     Both the Clerk’s Record and the Reporter’s Records have been previously filed with
              the Court.

       6.     It is counsel’s understanding that the Appellant’s Brief was due 30 days after the

              filing of the record; however, counsel has been advised by his internet provider that
              counsel’s computer has been hacked and his e-mail account was usurped. Counsel’s
              provider advised that his account was used to forward @2000+ e-mails on a daily
               basis and from several “foreign IPs.” Accordingly, the provider suspended counsel’s
               account and notified him of this action. Upon receipt of the notice, counsel contacted

               his provider and advised them that this was an unauthorized action. At the direction

               of the provider, counsel has now had his computer “cleaned” and “updated” and his

               account has been re-activated. Because of this suspension, counsel did not receive

               many of the e-mails sent him, including the reporter’s record and the notice of its

               filing. Counsel has spoken with the reporter and she has indicated that the district

               clerk will forward a copy to him since, in the meantime the reporter’s computer has

               “crashed” and she has lost the record. The district Clerk has indicated that she will

               forward the record. Because of the above, counsel has not been able to properly

               research and prepare a brief on behalf of Appellant.

       7.      Counsel request that en extension of 32 days be granted until August 9, 2015 for the

               filing of Appellant’s Brief.

       8.      This request is not sought merely for delay, but rather that justice may be had. This

               delay will not occasion any undue delay in the progression of this case.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court GRANT this

request and extend the date for filing of Appellant’s brief until Monday, August 9, 2015.

                                              Respectfully submitted,


Law Office of Forrest K. Phifer               Forrest K. Phifer
P.O. Box 829                                  SBOT # 15908570
Rusk, Texas 75785-0829                        Attorney for Appellant
Tel: (903) 683-9592
                                              By: /S/   Forrest K. Phifer

                             CERTIFICATE OF CONFERENCE

       By the signature above, I hereby certify that I have conferenced with the prosecutor in this

case and she has indicated that she has NO OBJECTIONS to the merits of this request.



                                              By: /S/   Forrest K. Phifer
                                CERTIFICATE OF SERVICE

       This is to certify that on July 7, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Cherokee County, 135 S. Main, Rusk, Texas

75785, by electronic delivery in accordance with the Texas Rules of Appellate Procedure.


                                             By: /S/   Forrest K. Phifer